IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41330
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS GONZALEZ-CALDERON, also known as
Adrian Aguilar-Sanchez,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-98-CR-109-1
                         --------------------
                             July 12, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Carlos Gonzalez-Calderon

(“Gonzalez”) has filed a brief and motion to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967).       Gonzalez received a

copy of counsel’s motion and brief, but he has not filed a

response.    Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.       Accordingly, counsel is

excused from further responsibilities herein, and the appeal is

dismissed.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.
                         -2-

APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.